DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 13 May 2021, regarding the Robert Bosch GmbH application.

Claims 1-21 are currently pending and have been fully considered.
	
Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to present claims is a published journal paper by Debela, et al. (“Electrochemical primer extension for the detection of single nucleotide polymorphisms in the cardiomyopathy associated MYH7 gene” Chem. Commun. 52(4): p. 757-759, 2016; hereinafter, “Debela”), submitted to the Office on an Information Disclosure Statement from the Applicant.
Debela teaches labeling of different nucleic acid types with differing redox labels (see Figure 1).  Further, Debela teaches electrochemical detection of the different redox labels during incorporation of the labeled nucleotide by a polymerase by electrochemical solid phase primer extension (Figures 2 and 4).  However, Debela does not teach or suggest the passing of a strand of DNA over an electrode, nor the determination of more than a single incorporated nucleotide (i.e., no determination of a sequence is made).  Each of instant independent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             
1 June 2021